United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1114
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Jonathan Halvorsen,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 30, 2008
                                Filed: January 8, 2009
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Jonathan Halvorsen appeals the sentence the district court1 imposed after
revoking his supervised release. Upon reviewing the record and counsel’s brief, we
conclude that Halvorsen’s sentence is not unreasonable, see United States v. Tyson,
413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review of revocation
sentences), because it is within the statutory limits of 18 U.S.C. § 3583(b)(2) and
(e)(3), and it resulted from the district court’s consideration of appropriate factors
under 18 U.S.C. § 3553(a), see United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir.

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
2006) (appellate court reviews revocation sentence to determine whether it was
unreasonable in relation to, inter alia, certain § 3553(a) factors).

     Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                    ______________________________




                                     -2-